Writer’s E-Mail: dedelstein@kkwc.com Writer’s Direct Dial: 212.880.9892 March28, 2013 VIA EDGAR United States Securities and Exchange Commission Division of Investment Management 100F Street, N.E. Washington, D.C. 20549 Re: Rochdale High Yield Alternative Strategies Master Fund, LLC File No.:811-21963 (the “Fund”) Dear Sir or Madam: Transmitted herewith is Amendment No. 14 to the Registration Statement, under the Investment Company Act of 1940, as amended, for the Fund. This amendment primarily reflects revisions relating to (i) the modification of the Fund’s investment program, (ii) amendments to the sub-investment advisory agreement as approved by the members of the Fund, and (iii) other relevant disclosures. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (212) 880-9892. Sincerely, /s/ Darren J. Edelstein Darren J. Edelstein
